*37
ORDER

PER CURIAM.
Elizabeth Ramo a/k/a Elizabeth Dupeau appeals the default judgment entered by the Circuit Court of St. Louis City in favor of James Williamson. American Family Mutual Insurance Company requested and was granted the right to intervene. It also appeals the default judgment. The appeals were consolidated by this court.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).